Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Y. Yuen on 09/20/21.
Abstract (10/13/20), line 5, delete five spaces before “In this polymer,”, so the abstract becomes one paragraph.
 
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-2 is(are) allowable over the closest prior art: Blouin et al. (WO 2019/091995).
Blouin (claims, abs., examples, pg.4, 46, 60-61) discloses:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	

Therefore, claims 1-2 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/SHANE FANG/Primary Examiner, Art Unit 1766